Case 1:18-cv-01904-SEB-MJD Document 140 Filed 08/22/19 Page 1 of 2 PageID #: 2338




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


  WHOLE WOMAN'S HEALTH ALLIANCE,                       )
  ALL-OPTIONS, INC.,                                   )
  JEFFREY GLAZER,                                      )
                                                       )
                                Plaintiffs,            )
                                                       )
                           v.                          )        No. 1:18-cv-01904-SEB-MJD
                                                       )
  CURTIS T. HILL, JR.,                                 )
  KRISTINA BOX,                                        )
  JOHN STROBEL,                                        )
  KENNETH P. COTTER,                                   )
                                                       )
                                Defendants.            )




                                   ORDER ON MOTION TO SEAL


         This matter is before the Court on Defendants’ Motion to Seal [Dkt. 128]. Defendants

  seek to permanently seal Exhibits O and P to the Declaration of Matthew Foster [Dkt. 99]

  because they have been designated as confidential by Plaintiffs pursuant to the Court’s Protective

  Order [Dkt. 60]. Defendants’ original motion to seal these documents [Dkt. 98] was denied

  because it was improperly filed ex parte and failed to follow the requirements of Local Rule 5-

  11. [Dkt. 126.] The instant motion was properly filed and Plaintiffs were served with it by the

  Court’s ECF system.

         Pursuant to Local Rule 5-11(d)(3), the Plaintiffs, as the designating parties, were

  obligated to submit a brief in support of the motion to seal, along with redacted versions of the

  documents sought to be maintained under seal, within fourteen days of service of the motion to
Case 1:18-cv-01904-SEB-MJD Document 140 Filed 08/22/19 Page 2 of 2 PageID #: 2339



  seal. S.D. Ind. L.R. 5-11(d)(3). No such brief or redacted documents have been filed.

  Accordingly, Plaintiff’s motion to seal is DENIED; the Clerk is directed to UNSEAL Docket

  No. 99 and 99-1 on or after September 13, 2019, absent a Fed. R. Civ. P. 72(a) objection, a

  motion to reconsider, an appeal, or a further order of the Court.

         SO ORDERED.



         Dated: 22 AUG 2019




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court’s ECF system.




                                                   2
